WELLS, Judge.
We first address plaintiff Hutton’s argument that the trial court erred in granting defendant’s motion for a directed verdict as to it. On a motion for directed verdict at the close of the plaintiff’s evidence in a jury case, the evidence must be taken as true and considered in the light most favorable to the plaintiff, and the motion may be granted only if, as a matter of law, the evidence is insufficient to justify a verdict for the plaintiff. All the evidence which tends to support plaintiffs claim must be taken as true and viewed in the light most favorable to it, giving it the benefit of every reasonable inference which may legitimately be drawn therefrom. Dickinson v. Pake, 284 N.C. 576, 201 S.E. 2d 897 (1974); Home Products Corp. v. Motor Freight, Inc., 46 N.C. App. 276, 264 S.E. 2d 774, disc. rev. denied, 300 N.C. 556, _S.E. 2d_(1980). Viewed in this light, we hold that there was sufficient evidence to take Hutton’s case to the jury on the issues of existence and breach of contract, and damages. Since there must be a new trial as to Hutton, we do not reach its other assignments of error.
Plaintiff Weaver assigns as error the portion of the trial court’s instructions to the jury on the issue of damages, contending that the court’s instructions improperly limited the jury to an award of lost commission income or nominal damages, thereby prohibiting the jury from considering the monetary loss suffered by Weaver as a result of deductions made by Hutton from his salary or commissions. The error goes deeper than that. The issues submitted to the jury and their answers were as follows: ■
*4171. Was there a contract between the plaintiff, James Garland Weaver and the defendant, Fred Sexton, as alleged in the Complaint.
Answer: Yes.
2. If so, did the defendant, Fred Sexton, breach the contract, as alleged by the plaintiff, James Garland Weaver?
Answer: Yes.
3. What amount of damages is the plaintiff, James Garland Weaver, entitled to recover of the defendant, Fred Sexton, for breach of contract?
Answer: $1.00.
Upon these issues, the trial court charged the jury generally as to the law applicable to contract, breach of contract, and damages, all within the context of an alleged contract between Weaver and defendant. The complaint alleged no contract between Weaver and defendant. The evidence showed no contract, express or implied, between Weaver and defendant. Plaintiff Weaver’s claim, if any, is rooted in his being subrogated to a portion of Hutton’s claim, see, Insurance Co. v. Insurance Co., 277 N.C. 216, 176 S.E. 2d 751 (1970), and it is upon this theory of law that the trial judge should have instructed the jury. Weaver is entitled to a new trial.
Weaver argues, however, that his new trial should be limited to the issue of damages alone. We disagree. For the reasons stated earlier, the matter must be retried in toto.
The judgment of the trial court granting defendant’s motion for a directed verdict as to plaintiff Hutton and the court’s order denying plaintiff Weaver’s motion for new trial are reversed, and the case is remanded for a new trial as to all parties.
Reversed and remanded.
Chief Judge Morris and Judge Vaughn concur.